DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on February 4, 2022 has been fully considered. The amendment to instant claims 1, 12, 25 is acknowledged. Specifically, claim 1 has been amended to delete a limitation of polyethylene glycols being a co-additive. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.   Claims 1, 5-7, 9, 11, 25-27, 32-33, 35-36, 38 are rejected under 35 U.S.C. 103 as unpatentable over Xu et al (US 2006/0173108).

4. As to instant claims 1 and 25, Xu et al discloses a composition comprising:

b) 0.05-1 pbw (as to instant claims 9, 35, 36) of at least one diacetal-based clarifier; and
c) 0.001-0.2 pbw (as to instant claims 11, 38) at least one co-additive selected from the group consisting of polyester based on aliphatic di-alcohols and di-carboxylic acids, specifically polyethylene adipate, and polyethyleneimines (claims 56-57, [0035]),
wherein the polyolefin comprises a propylene homopolymer, propylene impact copolymer (as to instant claims 2, 26, 28), or polyethylene resins ([0030]);
wherein the diacetal-based clarifier is having the formula (I) below ([0033]):


    PNG
    media_image1.png
    128
    278
    media_image1.png
    Greyscale
Formula (I)
Wherein R1-R10 are hydrogen, C1-4 alkyl groups or alkoxy groups; R is alkenyl or alkyl, specifically propyl;  and n is 0 or 1 ([0033], as to instant claims 6-8, 32-34).
The composition is used for making articles of manufacture by injection molding, extrusion, blow molding (claim 58, [0029]).

5. Thus, the polyethylene, propylene homopolymer and propylene impact copolymers appear to correspond to both impact modifier (since the propylene copolymers are specified as impact copolymers; and since instant specification recites the propylene copolymers being used as the impact modifiers, see [0011] of instant specification and instant claim 2) and also thermoplastic polymer of claims 1 and 25).
Xu et al comprises the components a), b) and c), and the component b) is present in amount of 1 phr and the component c) is present in amount of 0.2 phr, therefore, the component a) appears to be present in amount of 98.8%wt (as to instant claim 5), the component b) - in amount of 0.99%wt and the component c) - in amount of 0.2%wt (as to instant claims 9, 11, 35-36, 38).

7. All ranges in the composition of Xu et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

8. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentations a) the di-acetal clarifier having a specific combination of substituents R1-R10 in formula (I), including the use of n-propyl as substituents R3 and R8; b) the specific type of used co-additive and c) the relative amounts of the polyolefin, di-acetal-based clarifier and the co-additive, so to produce the final composition having a desired level of clarity, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

9.  Claims 1-2, 4-9, 11, 25-28, 30-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2006/0173108) in view of Sonobe (JP 2013-216814, based on machine English translation).

10.  The discussion with respect to Xu et al set forth in paragraphs 4-8 above is incorporated here by reference.

11. Xu et al does not teach the composition further comprising styrene-ethylene/butylene-styrene block copolymer elastomer, and the substituents R, R3 and R8 in formula (I) being n-propyl.

12.  However, Sonobe discloses a resin composition comprising:
A) 50-99 pbw of a propylene polymer, specifically propylene homopolymer (Abstract, [0013], [0020] of the translation, as to instant claims 1, 25-27);
B) 1-50 pbw (as to instant claims 5, 31) of a styrene-type elastomer, specifically styrene-ethylene-butene-styrene copolymer elastomer (SEBS) (Abstract, [0064] of the translation, as to instant claims 4, 28, 30);
C) 0.01-2 pbw of a transparent nucleating agent represented by the formula (1), specifically, by the formula (2) below ([0018] of the translation, as to instant claims 1, 6-9, 32-36):

    PNG
    media_image2.png
    175
    430
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    183
    416
    media_image3.png
    Greyscale


13.  The composition of Sonobe may further comprise olefin-based elastomers ([0050] of the translation).

14.  All ranges in the composition of Sonobe are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Sonobe is excellent not only in transparency but also in impact resistance at low temperature ([0015], [0017] of the translation), wherein said impact resistance is improved by addition of said styrene-based elastomer ([0017]).

16. Since both Xu et al and Sonobe  are related to compositions comprising polypropylene and acetal-based clarifying agents, and thereby belong to the same field of endeavor, wherein Sonobe teaches the composition comprising styrene-based elastomer such as SEBS added to improve impact resistance, therefore, based on the combined teachings of Sonobe  and Xu et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the styrene-based elastomer such as SEBS in the composition of  Xu et al in amounts as taught by Sonobe, so to further improve impact resistance of the compositions of  Xu et al and articles of manufacture made from said compositions of Xu et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17.  Claims 1-3, 5-9, 11, 25-29, 31-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2006/0173108) in view of Kobayashi et al (US 6,238,615) (Kobayashi’615).

18.  The discussion with respect to Xu et al set forth in paragraphs 4-8 above is incorporated here by reference.

19.  Though Xu et al does not explicitly recite the component a) of the composition further comprising propylene-ethylene copolymer impact modifier, 
Kobayashi’615 discloses a composition comprising:
A) a polyolefin resin including polypropylene-based resin (col. 9, lines 40-55);
B) 0.05-7 pbw per 100 pbw of the polyolefin resin of a dibenzylidene sorbitol compound (DBS), wherein the polyolefin resin further contains ethylene-propylene rubbers, and styrene-based block copolymers for the purpose of improving low temperature properties and impact resistance of the resin (col. 10, lines 36-45).

20. Since both Kobayashi’615 and Xu et al are related to polyolefin/polypropylene-based compositions further comprising an acetal-based clarifying agent, and thereby belong to the same field of endeavor, wherein Kobayashi’615 recites the composition further comprising ethylene-propylene rubber and styrene-based block copolymers added to improve low temperature properties and impact resistance, therefore, based on the combined teachings of Xu et al and  Kobayashi’615, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially the ethylene-propylene rubber and/or styrene-based block copolymer into the composition of Xu et al, so to further improve impact resistance and low temperature properties of the composition of Xu et al, as taught by   Kobayashi’615, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21.  Claims 1-9, 11, 25-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2006/0173108) in view of Sonobe (JP 2013-216814, based on machine English translation) and Kobayashi et al (US 6,238,615) (Kobayashi’615).

Xu et al (US 2006/0173108)  in view of Sonobe (JP 2013-216814, based on machine English translation) set forth in paragraphs 9-16  above, is incorporated here by reference.

23.  Though Xu et al in view of Sonobe do not explicitly recite the component a) of the composition further comprising ethylene-propylene impact modifier, 
Kobayashi’615 discloses a composition comprising:
A) a polyolefin resin including polypropylene-based resin (col. 9, lines 40-55);
B) 0.05-7 pbw per 100 pbw of the polyolefin resin  of a dibenzylidene sorbitol compound (DBS), wherein the polyolefin resin further contains ethylene-propylene rubbers, and styrene-based block copolymers for the purpose of improving low temperature properties and impact resistance of the resin (col. 10, lines 36-45).

24. Since  Kobayashi’615 and Xu et al in view of Sonobe are related to polyolefin/polypropylene-based compositions further comprising an acetal-based clarifying agent, and thereby belong to the same field of endeavor, wherein Kobayashi’615 recites not only styrene-based block copolymers but ethylene-propylene rubber being added to the composition to improve low temperature properties and impact resistance, therefore, based on the combined teachings of Xu et al in view of Sonobe and  Kobayashi’615, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially the ethylene-propylene rubber into the composition of Xu et al in view of Sonobe, so to further improve impact resistance and low temperature properties of the composition of Xu et al in view of Sonobe, as taught by   Kobayashi’615, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have 

25.  Claims 1-2, 4-9, 11, 25-28, 30-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (JP 2013-216814, based on machine English translation) in view of Xu et al (US 2006/0173108).

26.  Sonobe discloses a resin composition comprising:
A) 50-99 pbw of a propylene polymer, specifically propylene homopolymer (Abstract, [0013], [0020] of the translation, as to instant claims 1, 25-27);
B) 1-50 pbw (as to instant claims 5, 31) of a styrene-type elastomer, specifically styrene-ethylene-butene-styrene copolymer elastomer (SEBS) (Abstract, [0064] of the translation, as to instant claims 4, 28, 30);
C) 0.01-2 pbw of a transparent nucleating agent represented by the formula (1), specifically, formula (2) below ([0018] of the translation, as to instant claims 1, 6-9, 32-36):


    PNG
    media_image2.png
    175
    430
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    183
    416
    media_image3.png
    Greyscale


The composition may further comprise olefin-based elastomers ([0050] of the translation).

27.  All ranges in the composition of Sonobe are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
28.  The clarifying/nucleating agent component C) is added to improve transparency of the composition (Abstract, [0018] of the translation).

29.  Sonobe does not recite the composition further comprising a co-additive, specifically copolymers of a diol and a C4-C10 dicarboxylic acid or polyethyleneimines.

Xu et al discloses a composition comprising:
a) 100 pbw (as to instant claims 27) of at least one polyolefin resin;
b) 0.05-1 pbw (as to instant claims 9, 35, 36) of at least one diacetal-based clarifier; and
c) 0.001-0.2 pbw (as to instant claims 11, 38) at least one co-additive selected from the group consisting of polyester based on aliphatic di-alcohols and di-carboxylic acids, specifically polyethylene adipate, and polyethyleneimines (claims 56-57, [0035]),
wherein the polyolefin comprises a propylene homopolymer, propylene impact copolymer (as to instant claims 2, 26, 28), or polyethylene resins ([0030]);
wherein the diacetal-based clarifier is having the formula (I) below:


    PNG
    media_image1.png
    128
    278
    media_image1.png
    Greyscale
formula (I)

Wherein R1-R10 are hydrogen, C1-4 alkyl groups or alkoxy groups and n is 0 or 1 ([0032], as to instant claims 6-8, 32-34).
The composition is used for making articles of manufacture by injection molding, extrusion, blow molding (claim 58, [0029]).
Xu et al explicitly teaches that the use of the di-acetal clarifying agent in combination with co-additives including polyesters based on aliphatic di-alcohols and di-carboxylic acids, specifically polyethylene adipate, and polyethyleneimines (PEI), provides even 

31. Since both Xu et al and Sonobe are related to propylene-based compositions comprising acetal-based clarifying agents added to improve clarity of the compositions, and thereby belong to the same field of endeavor, wherein Xu et al  explicitly teaches that the combination of the acetal-based clarifying agents with polyester or PEI co-additives further improves the clarity of the composition, therefore, based on the combined teachings of Xu et al  and Sonobe, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the polyester or PEI co-additives into the composition of Sonobe, so to further improve clarity and reduce haze of the composition of Sonobe as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
32.  Claims 1-9, 11, 25-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (JP 2013-216814, based on machine English translation) in view of Xu et al (US 2006/0173108) and Kobayashi et al (US 6,238,615) (Kobayashi’615).

Sonobe (JP 2013-216814, based on machine English translation) in view of Xu et al (US 2006/0173108) set forth in paragraphs 25-31 above, is incorporated here by reference.

34.  Though Sonobe in view of Xu et al do not explicitly recite the composition further comprising ethylene-propylene impact modifier, 
Kobayashi’615 discloses a composition comprising:
A) a polyolefin resin including polypropylene-based resin (col. 9, lines 40-55);
B) 0.05-7 pbw per 100 pbw of the polyolefin resin  of a dibenzylidene sorbitol compound (DBS), wherein the polyolefin resin further contains ethylene-propylene rubbers, and styrene-based block copolymers for the purpose of improving low temperature properties and impact resistance of the resin (col. 10, lines 36-45).

35. Since Kobayashi’615 and Sonobe in view of Xu et al are related to polyolefin/polypropylene-based compositions further comprising an acetal-based clarifying agent, and thereby belong to the same field of endeavor, wherein Kobayashi’615 recites not only styrene-based block copolymers but ethylene-propylene rubber being added to the composition to improve low temperature properties and impact resistance, therefore, based on the combined teachings of Sonobe in view of Xu et al and  Kobayashi’615, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially the ethylene-propylene rubber into the composition of Sonobe in view of Xu et al, so to further improve impact resistance and low temperature properties of the composition of Sonobe in view of Xu et al, as taught by   Kobayashi’615, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have 

36. Claims 12-14, 16-18, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2002/0028864) (Kobayashi’864) in view of 
Van Mierloo et al (US 2017/0088689).

37. Kobayashi’864 discloses a composition comprising:
A) a polyolefin resin in powder or flakes ([0295]) having crystallinity of 5-100%, specifically ethylene-propylene-butadiene terpolymers or ethylene copolymers with propylene ([0283], [0285], [0288]);
B) a powdery or granulated diacetal composition or masterbatch pellets ([0293], [0276], [0279], [0281], [0194]) comprising:
    B1) 100pbw ([0102]) of a diacetal compound of formula (1) below:

    PNG
    media_image5.png
    209
    367
    media_image5.png
    Greyscale

wherein R1 and R2 are alkyl having 1-4 carbon atoms ([0021]-[0022]);
    B2) 0.01-25 pbw ([0102]) of a binder such as organic acid ([0023], [0191]);
to instant claim 17) and
    B4) 5-100 pbw, or 15-70 pbw of stabilizer [0209]).
    
38.  Since the component A) is specified as having crystallinity of as low as 5% (([0283]) and the cited polyolefins include ethylene-propylene copolymer, therefore, said ethylene-propylene copolymer having crystallinity of as low as 5% will intrinsically and necessarily be elastomeric and at least partially having rubbery properties, i.e. will be ethylene-propylene rubber (as to instant claims 13-14). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

39.  Given said ethylene-propylene rubber is in the form of powder or flakes, therefore, said powder/flakes will substantially comprise 100%wt of said ethylene-propylene rubber as well (as to instant claim 16). Further, it would have been obvious to a one of ordinary skill in the art to choose the powder/flakes of the component A) in the composition of Kobayashi’864 consisting of said ethylene-propylene rubber as well, given such is desired, depending on the specific end-use of the composition, thereby 

	
40. Given the composition of Kobayashi’864 comprises 100 pbw of the component B1); 0.1 pbw of the component B2), 100 pbw of the component B3) and 20 pbw of the stabilizer, therefore, the amount of the component B1) will be about 45%wt based on the overall weight of the component B) (as to instant claim 22); the amount of the component B3) will be about 45%wt based on the overall weight of the component B) (as to instant claim 18) and the amount of the component B4) will be about 9%wt based on the overall weight of the component B) (as to instant claim 24).

41. Kobayashi’864 does not teach the powdery or granulated diacetal composition or masterbatch pellets B) comprising a copolymer of a diol and a C4-C10 dicarboxylic acid, i.e a polyester, as the stabilizer component B4).

42. However, Van Mierloo et al discloses a resin composition comprising a polypropylene resin and further a hindered amine light stabilizer comprising a polyester having the formula (II) below (Abstract, [0048],[0051]) :

    PNG
    media_image6.png
    134
    333
    media_image6.png
    Greyscale
 Formula (II)


43. Since a copolymer of an amine-containing diol and a C4 dicarboxylic acid is taught in the art as being used as a light stabilizer in polypropylene-based compositions, as shown by Van Mierloo et al, therefore, based on the combined teachings of Van Mierloo et al and Kobayashi’864, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the copolymer of an amine-containing diol and a C4 dicarboxylic acid as the stabilizer (the component B4)) in the composition of Kobayashi’864 as well, so to protect the composition of Kobayashi’864 from light degradation and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

44. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and relative amounts of the components B1)-B4), and relative amounts of the components A) and B), so to provide the final composition with a desired combination of 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

45. Claims 12-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2002/0028864) (Kobayashi’864) in view of Van Mierloo et al (US 2017/0088689) and Sonobe (JP 2013-216814, based on machine English translation).

46. The discussion with respect to Kobayashi et al (US 2002/0028864) (Kobayashi’864) in view of Van Mierloo et al (US 2017/0088689) set forth in paragraphs 36-44 above is incorporated here by reference.

47. Kobayashi’864 in view of Van Mierloo et al do not recite the composition further comprising styrene-ethylene/butene-styrene copolymers, and the substituent corresponding to R1, R4 and R9 on formula (I) as claimed in instant claim 12 being n-propyl.

48.  However, Sonobe discloses a resin composition comprising:
A) 50-99 pbw of a propylene polymer, specifically propylene homopolymer (Abstract, [0013], [0020] of the translation)

C) 0.01-2 pbw of a transparent nucleating agent represented by the formula (1), specifically, formula (2) below ([0018] of the translation, as to instant claims 1,19-21):

    PNG
    media_image2.png
    175
    430
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    183
    416
    media_image3.png
    Greyscale


The composition may further comprise olefin-based elastomers ([0050] of the translation).

49.  All ranges in the composition of Sonobe are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

50. The composition of Sonobe is excellent not only in transparency but also in impact resistance at low temperature ([0015], [0017] of the translation), wherein said impact resistance is improved by addition of said styrene-based elastomer ([0017]).

51. Since Sonobe  and Kobayashi’864 in view of Van Mierloo et al are related to compositions comprising polypropylene, polyolefin-based elastomers and acetal-based clarifying agents, and thereby belong to the same field of endeavor, wherein Sonobe teaches the composition comprising styrene-based elastomer such as SEBS added to improve impact resistance, and the acetal-based clarifying agent of formula (2), therefore, based on the combined teachings of Sonobe  and Kobayashi’864 in view of Van Mierloo et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the styrene-based elastomer such as SEBS in the composition of  Kobayashi’864 in view of Van Mierloo et al in amounts as taught by Sonobe, so to further improve impact resistance of the compositions of  Kobayashi’864 in view of Van Mierloo et al and further to use, or obvious to try to use the acetal-based clarifying agent of formula (2) above, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141


Response to Arguments
52.  Applicant's arguments filed on February 4, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764